Citation Nr: 1514239	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-01 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a heart condition, to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.  The Veteran filed his claims in December 2009 and he died in March 2010.  The Appellant is the Veteran's surviving spouse, she has been substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Milwaukee Pension Center in Milwaukee, Wisconsin.  

In March 2010, the appellant filed an application for dependency and indemnity compensation (DIC), death pension, and accrued benefits.  The January 2011 decision denied accrued benefits for hypertension and a heart condition.  The appellant filed a notice of disagreement (NOD) with this determination in December 2011, and the Milwaukee Pension Center issued a statement of the case (SOC) in December 2012.  The appellant perfected her appeal in January 2013.  

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  Regulations were recently promulgated with respect to substitution claims. See 79 Fed. Reg. 52977 (Sept. 5, 2014).  As above, in this case, the Veteran died in March 2010.  As his death occurred after October 10, 2008, the Board finds that the provisions pertaining to substitution are applicable.  

The Veteran in this case had filed a claim to reopen a previously-denied claim of entitlement to service connection for hypertension and a claim of entitlement to service connection for a heart condition, which had not yet been adjudicated at the time of his death.  Under the newly promulgated regulations pertaining to substitute claimants, this satisfies the requirement of a pending claim.  38 C.F.R. § 3.1010(g) (2014) ("A claim is considered to be pending if the claimant had filed the claim with an agency of original jurisdiction but dies before the agency of original jurisdiction makes a decision on the claim.").  Additionally, because the appellant had filed an appeal for DIC, death pension, and accrued benefits pending before the Board at the time the new regulations were promulgated on October 6, 2014, she is considered to have timely made a request for substitution.  Id. § 3.1010(c)(2) ("In lieu of a specific request to substitute, a claim for accrued benefits, survivors pension, or dependency and indemnity compensation . . . is deemed to include a request to substitute if a claim . . . or an appeal of a decision with respect to such a claim, was pending before the [AOJ] or the [Board] when the claimant died."). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic, Virtual VA record associated with the Veteran's claim.  A review of the documents in such file reveals that certain files are relevant to the issues on appeal, including VA treatment records, a VA opinion obtained in October 2012, and the SOC issued in December 2012.  Thus, the Board has considered these electronic records in its adjudication of the appellant's case.  


FINDINGS OF FACT

1.  In a final decision issued in January 2008, the RO denied the Veteran's claim of entitlement to service connection for hypertension.

2.  Evidence received since the January 2008 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.  

3.  Hypertension was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's hypertension to service or to his service-connected PTSD.

4.  There is no competent and credible evidence establishing that the Veteran had a heart condition.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision that denied the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for establishing service connection for hypertension, to include as secondary to PTSD, have not been met. 38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.310 (2014).

4.  The criteria for establishing service connection for a heart condition have not been met.  38 U.S.C.A § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided notice in a February 2010 letter regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. 

As noted above, however, the Veteran died in March 2010.  Then, in March 2010 the appellant filed a claim for DIC, death pension, and accrued benefits.  In December 2010, the appellant was provided notice regarding what evidence was necessary to support the appellant's claims.  Then in May 2012 and July 2012, the appellant was provided notice regarding substitution.  In these letters, the appellant was provided notice regarding what evidence was needed to substantiate the claims, and that she could submit additional evidence.  The letter included information regarding what the evidence must show for new and material evidence claims, service connection and secondary service connection claims, and accrued benefits.   It also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

As noted, the Veteran's surviving spouse has been deemed an eligible survivor and substituted as claimant by VA.  Therefore, the claim for accrued benefits has been viewed as a continuation of the claim pending at the time of the Veteran's death, and the individual substituting for the deceased claimant, in this case the identified appellant, may submit additional evidence in support of the claim.  See Fast Letter 10-30 (August. 10, 2010).  The Board notes that the notice May 2012 and July 2012 letters did not specifically advise the appellant that she had been substituted, but the most recent SOC, issued in December 2012, informed the appellant that she had been substituted and discussed all evidence in the record, to include evidence received after the Veteran's death.  The file also reflects that the AOJ obtained an opinion regarding the claims in October 2012, and that the VA examiner's opinion was used in the adjudication of the appellant's claim.  As such, although the appellant was not specifically advised that she had been substituted in the claims, she is not shown to have been prejudiced, and the record reflects that additional development has been afforded to the appellant.  As such, she is not shown to have been prejudiced in that regard.  

As discussed above, the VCAA provisions have been considered and complied with.  The Appellant was notified of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  Thus, she was provided with a meaningful opportunity to participate in the claims process.  Moreover, as the Board concludes below that the preponderance of the evidence is against the Appellant's claim, any question as to an appropriate evaluation or effective date to be assigned is rendered moot.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Appellant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The appellant, as the substituted party, seeks to reopen the Veteran's previously-denied claim of entitlement to service connection for hypertension and seeks service connection for a heart condition, to include as secondary to the Veteran's service-connected PTSD.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I.  New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran originally filed a claim of entitlement to service connection for hypertension in October 2006, which was denied by a January 2008 rating decision.  The claim was denied because the AOJ found that the condition had not occurred during and was not caused by service.  The January 2008 decision became final because the Veteran did not file a NOD.  See 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran filed a claim to reopen his previously-denied claim of entitlement to service connection for hypertension in December 2009.  As noted above, the appellant was substituted when the Veteran died in March 2010.  A rating decision issued in January 2011 declined to reopen the previously-denied claim.  However, the Board notes that the RO took actions that implicitly reopened the Veteran's previously-denied claim by obtaining a VA opinion in October 2012.  That is, the RO, by obtaining a VA opinion, made an implicit determination that the duty to assist had been triggered.  As noted above, this duty is only triggered when new evidence has been received that, when considered with the evidence already of record, raises a reasonable possibility of substantiating the claim.  Thus, by obtaining a VA opinion, the RO implicitly recognized that the new and material evidence had been received.  See Shade, 24 Vet. App. 110 (2010).  Regardless of whether the AOJ reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final denial includes evidence regarding the etiology of the Veteran's hypertension, which was received in August 2010.  Specifically, the evidence supports the appellant's contention that the Veteran's hypertension was secondary to his PTSD.  

The Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USCA 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008). 

In this case, the evidence added to the record since the last final denial supports the nexus element of his claim of entitlement to service connection for hypertension.  Specifically, he has claimed that his hypertension was caused or aggravated by his service-connected PTSD, which supports a new theory of entitlement.  As noted above, the claim was previously denied because it was not shown that the Veteran's hypertension occurred in or was caused by service.  This evidence is new, as this theory of entitlement was not associated with the file at the time of the January 2008 rating decision.  In addition, the evidence is material, as it raises a reasonable possibility of substantiating the claim.  Therefore, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim of service connection for hypertension.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

Hypertension

As an initial matter, the Board notes that the RO determined that new and material evidence had not been received and declined to reopen the Veteran's previously-denied claim of entitlement to service connection for hypertension.  However, as noted above, the RO took actions that implicitly reopened the claim; specifically, the RO sought a VA opinion in October 2012.  The Board is aware of the decision in Bernard v. Brown, 4 Vet. App. 384, 393 (1993), in which the Court held that, when the Board addresses a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing and, if not, whether the claimant has been prejudiced thereby.  Here, because the RO took actions that reflected the claim had been reopened, and gave the appellant the opportunity to submit additional evidence and argument, the Board finds that the appellant has not been prejudiced insofar as the Board is reopening the claim of entitlement to service connection for hypertension and proceeding to review the issue on its merits.  See id.; see also, Curry v. Brown, 7 Vet. App. 59, 66-67 (1994).

In addition to the above theories of entitlement for service connection, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hypertension during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that in a letter submitted in August 2010, the Veteran contended he had hypertension prior to service.  However, the Veteran denied any history of hypertension on his October 1968 pre-induction report of medical history, and his blood pressure was measured systolic pressure as 138 and diastolic pressure as 80.  In September 1969, his systolic pressure was 120 and his diastolic pressure was 86.  On separation in October 1970, the Veteran's systolic pressure was 122 and his diastolic pressure was 78.  

The Veteran's post-service non-VA treatment records show that he was first diagnosed with hypertension in June 1997.  The earliest record showing hypertension recorded the Veteran's systolic pressure as 164 and his diastolic pressure was 94; another record from the same month recorded his systolic pressure as 178 and his diastolic pressure as 110.  Earlier records do not indicate that the Veteran suffered from high blood pressure.  Indeed, a June 1985 record specifically noted that the Veteran did not have hypertension. The Veteran continued to seek treatment for hypertension after the initial finding of high blood pressure in June 1997.

In October 2012, the AOJ obtained a VA opinion regarding the etiology of the Veteran's hypertension.  The examiner reviewed the claims file and noted that the Veteran's service treatment records are absent any documentation of hypertension, that all of the service records revealed normal blood pressures, and that the Veteran denied any history of hypertension or high blood pressure on his entrance and discharge examinations.  The first evidence of the Veteran's hypertension in the claims file is clinic notes from 1997.  At that time, the examiner noted, the Veteran had several elevated blood pressure readings and he began medication at that time.  

With regard to the etiology of the hypertension, the examiner stated that there is no evidence that the Veteran's PTSD caused his the hypertension.  He explained that that PTSD is not a recognized risk factor for the development of hypertension.  The examiner went on to state that, although some studies support an increased association between PTSD and hypertension, this is not a universal finding and these studies do not prove causation, but only an association.  The examiner also explained that there is no evidence that the Veteran's PTSD permanently aggravated the hypertension.  By way of rationale, the examiner explained that there is no conclusive evidence in the literature that PTSD exacerbates hypertension.  The examiner noted that the Veteran had been non-compliant with his medications and explained that his non-compliance, more than anything else, worsened his hypertension.  Finally, the examiner explained that the Veteran had long-standing essential hypertension, which is a condition that "is well known to worsen with aging," and reiterated that the Veteran did not take his medication as prescribed; thus, he explained that the Veteran's hypertension worsened as per the natural history of the condition.  

Additionally, though hypertension is considered a chronic disease for VA purposes, hypertension was not shown in service or to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for hypertension is not warranted on a direct or presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

In sum, the Board finds that the preponderance of the competent and probative evidence does not indicate that the Veteran's hypertension was related to his period of service, there is no evidence indicating his hypertension manifested in service or to a compensable degree within a year following discharge, and the most probative evidence fails to link the Veteran's hypertension to his service-connected PTSD.  Accordingly, service connection is not warranted on any basis for hypertension.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Heart condition

The appellant, as the substituted party, contends that service connection is warranted because the Veteran's heart condition was secondary to his service-connected PTSD.  

The Veteran's service treatment records are silent for any complaints, diagnoses, or treatment for a heart condition.  However, as stated above, the Veteran did not seek service connection on a direct basis, but rather contended that his heart condition was secondary to his service-connected PTSD.  

The post-service records are also absent complaints, treatments, or diagnoses for a heart condition.  A VA treatment record from May 2009 indicated that the Veteran's bony structures were intact; the heart size was normal, there was mild tortuosity of the thoracic aorta but no active air space disease, effusion, or mass was seen.  The impression was "no active chest disease."  

The AOJ obtained a VA opinion in October 2012 to determine the etiology of the claimed heart condition.  The examiner reviewed the claims file and found that there was no evidence of ischemic heart disease during the Veteran's lifetime.  Instead, the examiner noted that all of the clinic notes list uncomplicated hypertension as a diagnosis, but made no mention of any myocardial infarction, coronary blockage, congestive heart failure, or arrhythmia.  Specifically, the examiner noted that a treatment note from 2009 mentioned no chest pain, palpitations, or other cardiac problems.  Further, the examiner noted that there were no echocardiograms to review and that there were no symptoms of a heart disease listed in any clinic notes.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). In this case, while there is current medical evidence of record dating from 1985 to present, none of this evidence reflects findings of a heart condition.   

Accordingly, in the absence of competent evidence of a diagnosed heart condition or heart disease symptoms during the Veteran's lifetime, service connection is not warranted on any basis and the claim must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

New and material evidence to reopen a claim of entitlement to service connection for hypertension has been received; the appeal is granted to this extent. 

Service connection for hypertension is denied. 

Service connection for a heart condition is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


